Citation Nr: 1730305	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-49 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition to include as a secondary to a cervical spine disability.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and Togus, Maine, respectively.  Jurisdiction was retained by the RO in Oakland, California.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Oakland, California.  A transcript of the proceeding has been associated with the claims file.

The Board remanded the claim for additional development in July 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded to the RO in July 2015.  Unfortunately, the Board finds that there has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's July 2015 remand directives, outstanding VA treatment records from the Palto Alto and Central California/Fresno medical centers have been associated with the record.  Records from the Social Security Administration (SSA) were also obtained and associated with the record.  The RO was also asked to associate  the Veteran's VA 1974 and 1978 VA treatment records from the Fresno VA medical center and copies of all of the Veteran's November 2000 VA treatment records relating to his left shoulder with the claims file.  In February 2016, the RO issued a memo indicating that there were no treatment records from the Fresno VA medical center prior to 2003.  To this end, the remand directives were completed.     

However, with respect to the Veteran's low back claim, the Board acknowledged that the Veteran was afforded a VA examination in June 2009.  The VA examiner cited a January 2009 bone scan and opined that the Veteran's low back pain was due to his compression fracture at L4, which the examiner opined was caused by osteoporosis, and not related to his complaints in service.  The Board requested an additional medical opinion to further address the etiology of the Veteran's low back condition, including whether the Veteran has osteopenia or osteoporosis involving his lumbar spine that is related to service, and whether it is at least as likely as not that his L4 compression fracture and disc bulges are related to service.  The Board also requested that the fact that the November 2008 bone scan report noted that "the large Schmorl node or compression fracture at L4 was "not" associated with bone modeling" be addressed.  No addendum, nor failure to report indication, has been associated with the file.  Thus, a remand for compliance is required. 

The Board also noted that the January 2009 bone scan cited by the VA examiner had not been associated with the claims file.  While all available records, to include bone scans, were obtained, it does not appear that a record of a January 2009 bone scan was obtained.  That said, the Board finds that based on a comprehensive review of the medical records, such is not available, because it likely does not exist.  Specifically, the records consistently reference the recommendation for, the scheduling of, and the results of a November 2008 bone scan.  A January 2009 shoulder x-ray is consistently noted along with the November 2008 bone scan results.  On this evidence, the Board finds that the record contains the relevant bone scan. 

With respect to the Veteran's sleep apnea claim, the Board required that any outstanding Vet Center treatment records dated in 1999 and 2000 be associated with the claims file.  It does not appear that there was any attempt to obtain those records, and there is no indication that the records were unavailable.  On remand, the records should be obtained and any negative response should be associated with the record.  

Furthermore, the Veteran also was not afforded the requested VA examinations to address the etiology of his sleep apnea or left shoulder disabilities.  

In addition, the RO did not issue a supplemental statement of the case regarding the Veteran's claims.  Thus, it appears that the appeal was returned to the Board prematurely, and the only option is for an additional remand to ensure the abovementioned development is completed, and for the AOJ to readjudicate the appeal in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file all of the Veteran's treatment records from the Vet Center dated in 1999 and 2000.  If these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

2.  Obtain a VA medical opinion to clarify whether the Veteran's low back condition is at least as likely as not related to his active service.

Please ask the VA examiner to specifically address whether the Veteran has osteoporosis or osteopenia, and if so, whether it is related to his active service.

Also please ask the examiner to address whether it is at least as likely as not that the L4 compression fracture was incurred in service in the fall incident that was documented in service.  The examiner is also asked to explain the November 2008 bone scan results, to the extent that they found "the large Schmorl node or compression fracture at L4 was not associated with bone modeling."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed disability of the left shoulder.  A review of the entire record must be conducted.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's current left should disability is related to service.  Review of the entire file is required; however, attention is invited to the following: hearing testimony, VBMS, received May 5, 2015, pages 16-18. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the absence of documented medical treatment in the service treatment records cannot serve as the sole basis for a negative opinion.  The Veteran's lay statements must be considered.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to opine as to whether it is "at least as likely as not" that the Veteran's sleep apnea had its onset in service or is otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Readjudicate the issues on appeal. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







